Citation Nr: 0203575	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  96-49 804	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from May 27, 1954, to service retirement on 
January 3, 1974, including service in the Republic of Vietnam 
from August 28, 1965, to August 26, 1966, and from October 
12, 1968, to March 16, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied service 
connection for post-traumatic stress disorder (PTSD), and 
denied a 10 percent evaluation based upon multiple 
noncompensable disabilities under the provisions of 38 C.F.R. 
§ 3.324 (2001).  The veteran appealed the denial of his claim 
for service connection for PTSD.  This case was previously 
before the Board in February 1998, in April 1998, and in 
March 2000, for reasons which are discussed in the text of 
this decision.  

The Board further notes that with his Substantive Appeal (VA 
Form 9), received in November 1996, the veteran asserted that 
he had a heart condition, and that his service-connected 
residuals of shrapnel wounds of the right flank, abdomen, 
back and right leg were giving him problems.  An RO letter of 
December 11, 1996, asked the veteran to identify the heart 
condition for which service connection was sought, and 
further asked him to submit medical evidence showing that his 
service-connected disabilities had increased in severity, but 
received no response.  Those claims have not been 
adjudicated, are not in proper appellate status before the 
Board, and are referred to the RO for any additional action 
warranted.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record shows that the veteran and his 
representative were notified of the provisions of the VCAA by 
RO letter of March 1, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claim does not address the 
reopening of a previously and finally denied claim, the 
revised regulations pertaining to such claims are 
inapplicable to this appeal.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  


FINDINGS OF FACT

1.  The RO scheduled VA psychiatric examinations of the 
veteran on April 13, 1999, and on September 5, 2001, because 
the Board concluded that the medical evidence of record and 
accompanying the claim for service connection for PTSD was 
inadequate.  

2.  Without good cause shown, the veteran failed to report 
for the scheduled VA psychiatric examinations on April 13, 
1999, and on September 5, 2001, and has subsequently failed 
to respond to an RO letter asking whether he is willing to 
report for VA examination.  

3.  The available evidence does not include medical evidence 
diagnosing PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
denied.  38 U.S.C.A. §§ 1110, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.326, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for PTSD.  A VA psychiatric evaluation and 
psychological testing in March 1996 failed to demonstrate or 
diagnose PTSD in the veteran, and his claim was denied by 
rating decision of March 21, 1996.  The veteran and his 
representative were informed of that adverse determination by 
RO letter of March 28, 1996, with a copy of the rating 
decision, which notified him of the issue addressed, the 
evidence considered, the decision reached, and the reasons 
and bases for that decision.  Following receipt of his Notice 
of Disagreement, a Statement of the Case was issued on August 
15, 1996, notifying the veteran and his representative of the 
issue addressed, the evidence considered, the pertinent law 
and regulations, the decision reached, the reasons and bases 
for the decision, his responsibility to submit evidence to 
support his claim, and VA's obligation to assist him by 
obtaining existing VA and non-VA medical and other evidence, 
including evidence in the possession of governmental 
authorities, that is pertinent and specific to his claim.  
The veteran subsequently perfected his appeal.  

This case was previously before the Board in February 1998 
and was remanded to the RO for additional development of the 
evidence, including a VA psychiatric examination by a Board 
of two VA psychiatrists, if available, to determine whether 
the veteran had PTSD.  All RO correspondence addressed to the 
veteran at his address of record (on [redacted], Greensboro, 
North Carolina), including that seeking evidence in support 
of his claim, was returned to the RO as undeliverable, and 
the RO subsequently returned the case to the Board.  

The case was again before the Board on April 29, 1998, and 
was remanded to the RO for additional development of the 
evidence, including the previously requested VA psychiatric 
examination.  In that remand order, the Board provided a new 
mailing address for the veteran (a post office box in 
[redacted], North Carolina) which had been supplied by his 
representative.  Although the veteran was notified of the 
scheduled VA examination at the new address of record 
provided by his representative, he failed to report for a 
scheduled VA psychiatric examination on April 13, 1999, and 
all RO correspondence addressed to the veteran at his old and 
new addresses of record ([redacted] and the post office box 
in [redacted], North Carolina) was returned as undeliverable.  
Further, RO letters to the veteran of May 13 and June 4, 1999, 
mailed to other possible addresses of the veteran obtained 
from his representative (on [redacted] and on [redacted] 
[redacted], both in [redacted], North Carolina) were 
returned to the RO as undeliverable, and the case was 
returned to the Board.  In February 2000, a new mailing 
address for the veteran (on [redacted], [redacted], 
North Carolina) was obtained from his representative, and an 
RO letter of February 9, 2000, sent to that address was not 
returned, but elicited no response.

The case was again before the Board on March 16, 2000, at 
which time the Board determined that the veteran's claim of 
entitlement to service connection for PTSD was well-grounded, 
and that it was not established that the veteran had received 
notification of the scheduled VA psychiatric examination 
because he had changed his address on numerous occasions.  
The case was again remanded to the RO for additional 
development of the evidence, to include obtaining the 
requested VA psychiatric examination, as well as obtaining 
all current VA outpatient records of the veteran.  The Board 
directed the RO to make all necessary efforts to obtain the 
veteran's correct mailing address from his representative and 
from all other potential sources.  

Upon receipt of the Board's March 16, 2000, remand order, the 
RO sought another mailing address for the veteran through 
directory assistance, but was unable to obtain a listing for 
the veteran in either of the towns in which he had been 
reported to reside.  Another mailing address for the veteran 
was obtained from his representative, and an RO letter of 
March 22, 2000, was subsequently sent to the veteran at that 
address (on [redacted]t, [redacted], North Carolina), 
asking him to provide evidence in support of his claim for 
service connection for PTSD.  That letter was not returned, 
but no response was received from the veteran.  Another RO 
letter was sent to the veteran at that address on March 1, 
2001, informing him of the provisions of the VCAA.  That 
letter was not returned as undeliverable, but elicited no 
response.  All of the previously cited letters to the veteran 
were copied to his representative.  

On August 15, 2001, the RO requested a psychiatric 
examination of the veteran, and a letter from the VA 
outpatient clinic, Winston-Salem, North Carolina, directed to 
his address of record (on [redacted], [redacted], 
North Carolina), informed the veteran of his scheduled VA 
compensation examination on September 5, 2001.  There is no 
evidence that the appointment letter was returned as 
undeliverable.  As noted, the veteran failed to respond to 
the RO letters of March 22, 2000, and March 1, 2001, and 
further failed to report for the scheduled VA examination on 
September 5, 2001.  

A Supplemental Statement of the Case, issued on October 11, 
2001, notified the veteran of the issue addressed, the 
additional evidence considered, the adjudicative actions 
taken, the pertinent law and regulations, the decision 
reached, the reasons and bases for that decision, the 
requirement that a claimant report for scheduled VA 
examinations, and the consequences of failure to report for 
scheduled VA examination without good cause shown.  That 
Supplemental Statement of the Case was not returned as 
undeliverable.



II.  Analysis

The RO has obtained the veteran's complete medical records 
from the VAMC, Salisbury, North Carolina, which reflect a 
life-long pattern of maladaptive behavior and alcohol 
dependence.  Although a VA discharge summary of the veteran's 
hospitalization in June and July 1995 diagnosed PTSD 
symptoms, no clinical findings of such symptoms were noted in 
that discharge summary.  He was admitted overnight in July 
1995 for an evaluation for admission to the PTSD group, and 
was approved for subsequent admission to the PTSD group with 
a diagnosis of PTSD.  A VA hospital summary, dated from 
August to October 1995, shows that the veteran was diagnosed 
with PTSD based upon his account of PTSD symptoms.  A VA 
report of psychiatric evaluation and psychological testing in 
March 1996 diagnosed alcohol dependence, in remission, and a 
generalized anxiety disorder, but failed to diagnose PTSD in 
the veteran.  Accordingly, his claim for service connection 
for PTSD was denied, giving rise to this appeal.  He was 
readmitted to the VAMC, Salisbury, in March 1997 for 
treatment of uncontrolled hypertension, and PTSD was shown as 
one of his several diagnoses but not treated.  Since the 
initial remand by the Board in February 1998, the veteran has 
twice failed to report for scheduled VA psychiatric 
examinations without good cause shown.  He has further failed 
to respond to RO requests for additional information and 
evidence to support his claim.

The term examination includes periods of hospital observation 
when required by VA. 
(a) Where there is a claim for disability compensation 
or pension but medical evidence accompanying the claim is not 
adequate for rating purposes, a Department of Veterans 
Affairs examination will be authorized.  This paragraph 
applies to original and reopened claims as well as claims for 
increase submitted by a veteran, surviving spouse, parent, or 
child.  Individuals for whom an examination has been 
scheduled are required to report for the examination. 
(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination.  However, 
monetary benefits to a former prisoner of war will not be 
denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic. 
(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  38 
U.S.C.A. §  5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.326 (2001). 

The VA hospital summaries cited above are inadequate for 
rating purposes because the VA hospital discharge summary of 
June and July 1995 diagnosed PTSD symptoms, but no clinical 
findings of such symptoms were noted in that discharge 
summary.  Although the veteran was admitted overnight in July 
1995 for evaluation for the PTSD group and was diagnosed with 
PTSD, such diagnosis is a prerequisite for admission to that 
group, and no clinical findings of such symptoms were noted.  
A VA hospital summary, dated from August to October 1995, 
shows that the veteran was diagnosed with PTSD and alcohol 
dependence, in remission, based upon his account of PTSD 
symptoms. The clinical reports from this period of 
hospitalization include a detailed summary of the veteran's 
symptoms, along with an impression of PTSD. In view of the 
failure of the VA report of psychiatric evaluation and 
psychological testing in March 1996 to diagnose PTSD in the 
veteran, the evidence was inadequate to grant service 
connection for that disability.  Consequently, the Board 
remanded the claim to the RO to schedule an VA psychiatric 
examination by a Board of two psychiatrists.  

Title 38 C.F.R. § 3.655 (2001) provides that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 
(b) Original or reopened claim, or claim for increase.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.
(c) Running award.  The veteran does not have a running 
award of VA compensation, and provisions specific to running 
awards are inapplicable to this appeal.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that there is a presumption of regularity 
that attaches to the administrative government process of 
mailing that the appellant has not rebutted.  See Warfield v. 
Gober, 10 Vet. App. 483, 486 (1997); Rosler v. Derwinski, 1 
Vet. App. 241, 241 (1991).  Since the Board's remand of March 
16, 2000, the record shows that RO letters informing the 
veteran of additional evidence needed to resolve his claim 
and of his scheduled appointment for VA examination have not 
been returned as undeliverable and that, in the absence of 
evidence that the veteran did not receive those letters and 
without any supporting documentation that the VA's mailing 
practices were irregular, the "clear and convincing" burden 
required to rebut the presumption of regularity has not been 
met. Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992). 
Moreover, while the letter of notification of the appointment 
for VA examination in the file was undated, there is no 
indication that such letter was not timely received by the 
appellant and the address used is that provided by the 
veteran's representative.  

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Wamhoff v. Brown,  8 Vet. App. 517, 522 (1996).  Further, the 
Federal Circuit Court has held that the general rule is that 
where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  

For the reasons and bases stated, and relying upon the law, 
regulations, and Court decisions cited, the Board finds that 
the evidence in support of the veteran's claim for PTSD was 
inadequate; that additional evidence was needed to establish 
a basis for the grant of service connection; that the veteran 
was provided appropriate written notice of the pending VA 
examination at his address of record; that the record is 
devoid of any evidence that the notice of examination was 
returned as undeliverable or that the VA's mailing practices 
were irregular; and that the "clear and convincing" burden 
required to rebut the presumption of regularity has not been 
met.  

Based upon the foregoing, the claim for service connection 
for PTSD is denied.  


ORDER

The claim for service connection for PTSD is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

